

Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT has been executed on January 26, 2005 and is effective as of
November 15, 2004 (the “Amendment”) by CHD Meridian Healthcare, LLC, a Delaware
corporation with a business office at 40 Burton Hills Boulevard, #200,
Nashville, Tennessee 37215 (the “Company”), and E. STUART CLARK, with an address
at 247 Ensworth Place, Nashville, Tennessee 37205 (“Employee”). This Amendment
amends the EMPLOYMENT AGREEMENT made effective on January 1, 2000 (the
“Agreement”) by Meridian Occupational Healthcare Associates, Inc., a Delaware
business corporation (“MOHA”) and Employee.


WHEREAS, pursuant to a Certificate of Merger filed with the Secretary of State
of the State of Delaware on March 19, 2004, MOHA merged with and into the
Company, a wholly-owned subsidiary of I-trax, Inc., a Delaware corporation;


WHEREAS, the initial term of the Agreement was two years, and since January 1,
2002, the Agreement has renewed automatically for one-year periods; and
WHEREAS, the Company and Employee wish to amend the Agreement to specify
Employee’s current annual salary, and to confirm that the Agreement, as amended
by this Amendment, remains in full force and effect.
   
NOW THEREFORE, in consideration of the mutual covenants and premises contained
in this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree to amend the Agreement as follows:


1. Annual Salary. Section 4(a) of the Agreement is amended and restated in full
as follows:


4(a). Employee shall receive a salary of One Hundred Eighty-Five Thousand
($185,000) per year (“Annual Salary”), payable in regular installments at such
time and in such manner as other executive employees of Employer, but no more
frequently than bi-weekly. The Annual Salary will be reviewed by Employer for
potential upward adjustment at least once annually. Compensation adjustments
will be based on the results of a performance appraisal due annually. Any
determination to increase Annual Salary shall be in the sole discretion of the
Board, its Compensation Committee, or an authorized officer. Downward adjustment
of Annual Salary may entitle Employee to terminate for Good Reason to the extent
provided, and with the consequences described in Section 6.


 
1

--------------------------------------------------------------------------------



 
2. Further Assurances. Each of Employee and the Company agrees to execute,
acknowledge and deliver such further instruments and to do all such other acts
as may be reasonably necessary or appropriate in order to carry out the purposes
and intent of this Amendment.


3. Ratification. Except as expressly modified by this Amendment, the terms and
provisions of the Agreement will remain in full force and effect and references
in the Agreement to “this Agreement”, “the Agreement”, “hereunder”, “herein”,
“hereof” and words of like effect mean the Agreement as amended by this
Amendment. If there is any conflict between the provisions of the Agreement and
the provisions of this Amendment, the provisions of this Amendment will control.


4. Amendments. This Amendment may be changed, modified or amended only by an
agreement in writing signed by Employee and the Company.


5. Counterparts. This Amendment may be executed in one or more counterparts
and/or by facsimile, each of which will be deemed an original but all of which
together will constitute one and the same instrument.





2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.



 
COMPANY:
     
CHD MERIDIAN HEALTHCARE, LLC
         
By: /s/ Frank A. Martin
 
Name: Frank A. Martin
 
Title: Chairman
         
Attest: /s/ Roseann Maillie
 
Name: Roseann Maillie
 
Title: Assistant Secretary
         
EMPLOYEE:
       
Witness: /s/ Roseann Maillie
/s/ E Stuart Clark

 
 
 
3
 

--------------------------------------------------------------------------------

 